THE COURT.
This is an appeal from a judgment of the superior court. The clerk’s transcript was filed August 16, 1937. No briefs having been filed, appellant was regularly cited to show cause on December 8, 1937, why appeal should not be dismissed for want of prosecution.  In response to this order to show cause the appellant filed a typewritten answer in which he admits that the question involved on appeal has been decided against him, but contends in his said answer that it should not have been. No sufficient excuse is given for failure to file appellant’s opening brief, and therefore the order is made dismissing the appeal.
Appeal dismissed.